VoonniES, J.
The defendant is appellant from a judgment rendered against him on his promissory note executed in favor of the plaintiffs. He alleges, as a defence, that it was given as the price of a certain quantity of brandy, warranted by the plaintiffs to be of first rate quality, and that it proved to be inferior and inadequate to the price, &c. On the trial, he offered no proof in support of his defence.
Wo are satisfied that the appeal is frivolous and was taken for delay. We are therefore of opinion that the appellees are entitled to damages as prayed for bjr them on that ground.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs; and that the appellees recover of the appellant, as damages, the sum of thirty-two dollars.